Exhibit 10.61

 

MATSON NAVIGATION COMPANY, INC.

 

FORM OF CONSULTING AGREEMENT

 

This Agreement is made as of the        of                      2014, by and
between MATSON NAVIGATION COMPANY, INC., a Hawaii corporation whose address is
1411 Sand Island Parkway, Honolulu, HI 96819 (“Matson”) and KEVIN C. O’ROURKE,
whose address is 1638 Via Romero, Alamo, CA 94507 (“Consultant”), with reference
to the following:

 

A.                          Consultant currently is an employee of Matson.

 

B.                          Consultant will retire from his current position as
an employee of Matson on                          , 2014.

 

C.                          Consultant is willing to act as an independent
consultant to Matson, bringing with him his experience with Matson, most
recently as Senior Vice President and General Counsel, his unique historical
knowledge of certain matters, and his experience in the shipping industry. 
Consultant further agrees to assist in effecting the transition of his current
duties and responsibilities to others.

 

D.                          Matson wishes to retain Consultant to provide those
services.

 

Matson and Consultant agree:

 

1.                            Term.  The term of this Agreement will begin on
                           , 2014, and will terminate as of                 
    , 2015.  Either party may terminate this Agreement if the other party shall
materially breach the terms of this Agreement, provided that such terminating
party must give the other party written notice of such party’s material breach
and 30 days to cure such material breach.

 

2.                            Services to Be Provided.  During the term of this
Agreement, Consultant will make himself available to assist with transition of
his current duties and responsibilities to others, and will further provide
assistance, as needed, with the subjects listed on Attachment A (the
“Services”).  Consultant’s work schedule will be on a mutually agreeable basis. 
Consultant acknowledges and agrees that certain of the services will require
travel to various locations, including Washington D.C.

 

--------------------------------------------------------------------------------


 

3.                            Limitations on Other Consulting Work or
Employment.  During the term of this Agreement, Consultant understands that he
is prohibited from providing consulting services, advice, or any other
assistance to, or become employed by, any individual or company that offers
services in competition with Matson or any of its subsidiaries or affiliated
entities.  During the term of this Agreement, Consultant will provide consulting
services exclusively to Matson, and to no other individual or company.  Any
breach of this Section 3 shall be deemed “material” for the purposes of
Section 1.

 

4.                            Fees and Invoice.  For the Services performed
during the term of this Agreement, Matson will pay Consultant a minimum fee of
$40,000 per quarter, for which Consultant agrees to provide up to 133 and 1/3
hours of Services. Services performed in excess of 133 and 1/3 hours during such
a three-month period shall be billed at a rate of $300.00 per hour. Although the
Services to be provided by the Consultant during the term of this Agreement are
expected to be significant and ongoing, the parties reasonably anticipate that
in all events the level of services provided by Consultant will permanently
decrease to no more than 20 percent of the average level of services performed
by Consultant over the 36-month period immediately preceding
                           , 2014.

 

When Consultant is traveling to perform services under this Agreement,
Consultant shall bill a flat rate of 10 hours per day.

 

Within 30 days after the end of each quarter, Consultant will submit a quarterly
invoice to the President and Chief Executive Officer that briefly describes the
work Consultant performed, the number of hours worked and the total amount due. 
Matson agrees to pay each invoice within 30 days of receipt and approval of such
invoice.

 

5.                            Reimbursement of Expenses.  Matson will reimburse
Consultant for the following out-of-pocket expenses incurred in connection with
the performance of the Services:

 

All expenses incidental to performing the Services

 

Other expenses approved in advance by Matson

 

In order to obtain reimbursement for the foregoing expenses, Consultant must
detail the reimbursable expenses in the quarterly invoice for the quarter in
which the expense is incurred and provide supporting documentation that is
reasonably acceptable to Matson.  Notwithstanding anything to the contrary
above, each reimbursement to which Consultant may become entitled in accordance
with the provisions of this Paragraph will be subject to the following
conditions and limitations: (i) no expense will be reimbursed later than the
close of the calendar year following the calendar year in which that

 

2

--------------------------------------------------------------------------------


 

expense is incurred, (ii) the amounts eligible for reimbursement in any one
calendar year will not affect the amounts reimbursable in any other calendar
year and (iii) Consultant’s right to receive such reimbursements may not be
liquidated or exchanged for any other benefit.  Reimbursements provided for in
this paragraph are the only reimbursements payable to Consultant under this
Agreement.

 

6.                            Duties of Matson.  To assist Consultant in the
performance of Services, Matson will at its expense provide Consultant with
access to electronic and hard copy files necessary for the performance of the
Services including continued use of a Matson laptop computer, iPad and iPhone.

 

7.                            Independent Contractor Status.  The parties intend
that Consultant will be an independent contractor and not an employee of Matson.
To that end, the parties agree that Consultant will control how the Services are
performed, but that Matson may provide job specifications.  The parties agree
that the work is on-call and irregular, when work is available.  Consultant
acknowledges that, as a Consultant under this Agreement, Consultant is not
eligible for fringe benefits provided by Matson to its active employees and
hereby waives claim to any such benefits.  Except to the extent that Consultant
was vested in such benefits on or prior to his retirement date, Consultant
acknowledges that Consultant is not entitled to pension, profit sharing, medical
or dental benefits, workers’ compensation benefits or unemployment insurance,
vacation or holiday pay, or new or additional grants of restricted stock units,
stock options or other equity.

 

8.                            No Modification to Existing Awards under the
Matson, Inc. 2007 Stock Plan. Nothing contained in this Agreement shall amend or
modify any outstanding award under the Matson, Inc. 2007 Stock Plan (the
“Plan”).  Without limiting the foregoing, nothing set forth in this Agreement
shall constitute a termination or break in “Service” (as defined in the Plan or
any award under the Plan) unless explicitly provided by the Plan or any such
award.

 

9.                            Taxes.  Consultant agrees that any tax obligations
which arise from the payments described in paragraphs 4 and 5 shall be the sole
obligation of Consultant and that Consultant holds harmless and indemnifies
Matson and Matson’s affiliates against any and all costs, penalties, taxes, or
other payments made or required by any taxing authority on account of the
failure or alleged failure to meet such tax obligations.  In no event will
Matson withhold from the payments described in paragraphs 4 and 5 state or
federal income taxes or Social Security and Medicare taxes.

 

3

--------------------------------------------------------------------------------


 

10.                     Confidential Information.  Unless consented to in
writing by Matson, Consultant will not disclose to anyone during or after the
term of this Agreement confidential information received from Matson or
developed by Consultant in performing the Services.  Reports or other documents
prepared by Consultant under this Agreement and any such information furnished
by Matson to Consultant under this Agreement will all be, and will remain the
property of Matson and be returned to Matson upon request or when they are no
longer necessary for performance of the Services.  Consultant will not take any
such materials nor use any such material or information or copies thereof for
work he performs for others nor disclose such material or information to any
other party without the prior written consent of Matson.

 

11.                     Policies and Procedures.  Consultant shall comply with
all of Matson’s policies, standards and procedures, including the Code of
Conduct, the Insider Trading Policy and the Air Travel Policy, when performing
the Services under this Agreement.

 

12.                     Assignment.  Consultant will not assign or otherwise
transfer any interest in this Agreement without the prior written consent of
Matson, and any attempted assignment or transfer without consent will be void.

 

13.                     Miscellaneous.

 

a.                            Notices.  Any notice required by this Agreement
shall be given in writing addressed as set forth below and either personally
delivered or mailed by first class mail, postage prepaid, and such notice shall
be deemed to have been duly given on the date of delivery if delivered
personally or on the third day after the date of mailing if mailed:

 

Matson:

 

MATSON NAVIGATION COMPANY, INC.

 

 

Attention:  Matthew J. Cox

 

 

President & CEO

 

 

1411 Sand Island Parkway

 

 

Honolulu, HI 96819

 

 

 

Consultant:

 

Kevin C. O’Rourke

 

 

1638 Via Romero

 

 

Alamo, CA 94507

 

b.                            Severability.  If any term, provision, covenant or
condition of this Agreement is held by a court of competent jurisdiction to be
invalid, void or unenforceable, the rest of this Agreement will remain in full
force and effect.

 

4

--------------------------------------------------------------------------------


 

c.                             Entire Agreement.  This Agreement contains the
entire agreement of the parties relating to the rights granted and obligations
assumed in this Agreement, and no modification or amendment hereof will be
effective unless set forth in a written instrument (i) signed by the party
against whom its modification or amendment is asserted or (ii) to which such
party has otherwise evidenced its acceptance.  This agreement shall not affect,
diminish or negate any right or benefit Consultant may have as a former employee
and retiree of Matson or any affiliate of Matson.

 

d.                            Choice of Law.  The interpretation, construction
and enforcement of this Agreement will be governed by the laws of the State of
California exclusively, without reference to the laws of any other state or
country, subject to the laws, rules or regulations of the United States to the
extent applicable.  Courts in Alameda County, California shall be the sole
mandatory and exclusive venue and jurisdiction for the enforcement of this
Agreement or any litigation related to or arising from the Agreement.

 

 

CONSULTANT

 

MATSON NAVIGATION

 

 

COMPANY, INC.

 

 

 

 

 

 

 

 

 

Kevin C. O’Rourke

 

Matthew J. Cox

 

 

President & Chief Executive Officer

 

5

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

Consulting Agreement dated as of                          , 2014 (Kevin C.
O’Rourke)

 

Scope of Services to be Provided

 

Consultant will take direction from the President and Chief Executive Officer
and the Senior Vice President and General Counsel with respect to the following
tasks and will make himself available to assist with transition of these
responsibilities and duties to others:

 

1.                                      Continued Service on the AMP board of
directors and various board committees.

 

2.                                      General guidance on corporate,
legislative, regulatory and compliance matters.

 

3.                                      Advice on Federal legislative matters,
including any initiatives affecting the Jones Act.

 

4.                                      Liaison with federal governmental
(Maritime Administration, Coast Guard, FMC, Customs, etc.) entities pertaining
to issues important to Matson.

 

5.                                      Matters pertaining to key initiatives
involving Matson’s operations and growth strategy.

 

6.                                      Other matters or issues that may arise
for which Consultant’s unique 35 years of experience in the shipping industry
would provide value to Matson.

 

6

--------------------------------------------------------------------------------